DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 12/16/20. Claims 1, 12 and 20 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.    Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e, law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A prong one:
Exemplary independent claim 1 is directed to the abstract idea of a system for predicting a status of a transaction.

This is considered to be abstract because it is a concept related to "mental process" which the courts have found to be examples of abstract idea. The claims fall under the category of "certain methods of organizing human activity" which are patent ineligible.

Step 2 prong two:
The claim recites several steps: a prediction processing module implemented on a transaction prediction

applying a model to feature data of a selected transaction “of an electronic commerce service” between a buyer and a seller;
based on applying the model to the feature data of the selected transaction,
generating a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction: and a transaction mitigation module implemented on the transaction prediction server, wherein the transaction mitigation module is configured for: accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed: based on the mapping between the probability rule conditions and the one or more defined status, determining that the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions “automatically performed by the electronic commerce service”; “automatically” performing, “by the electronic commerce service, the one or more actions. The claimed elements recite steps to implement the abstract idea without significantly more.

All of the steps refer either to (applying a model to feature data of a selected transaction “of an electronic commerce service” between a buyer and a seller; 
based on applying the model to the feature data of the selected transaction,
generating a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction: and a transaction mitigation module implemented on the transaction prediction server, wherein the transaction mitigation module is configured for: accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed: based 
(the remaining steps) to perform the abstract idea. None of the limitations serves to integrate the abstract idea into a practical application.

Step 2B:
Referring to the steps noted above, all refer to steps which the courts have found to be well-understood activities or computer functions when recited at a high level or as insignificant extra-solution activity as they are in the current claims (See MPEP 2106.05 (d) II).

In particular, all of the steps refer to preparing to or actually receiving or e.g., using the Internet to gather data, Symantec. 838 F, 3d at 1321,120 USPQ2d at 1382 (utilizing an intermediary computer to forward information): OIP Techs, Inc. v.Amazon.com, Inc, 788F.3d 1359,1363,115 USPQ2d 1090. 1093 (Fed. Cir.2015) (sensing messages over a network); buySafe, Inc. v. Google, Inc., 765 F. 3d 1350,1355, 112USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claim recites certain additional elements related to the use of certain computer components (e.g. a prediction processing module, a transaction prediction server in claim 1, a buyer device and a seller device in claim 2). However, these components are recited at a high level, are generic, and are used in a conventional way to implement the abstract idea. In essence, the claim recites steps to perform the abstract idea, and then says "apply if using a computer or system of computers. This does not provide significantly more to the abstract idea so as to transform it into patent-eligible material (Alice).

Step 2A prong one:


Step 2A prong two:
The claim recites several steps: applying a model to feature data of a selected transaction “of an electronic commerce service” between a buyer and a seller;
based on applying the model to the feature data of the selected transaction,
generating to generate a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction;
accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed;
based on the mapping between the probability rule conditions and the one or more defined status, determining that the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions “automatically performed by the electronic commerce service”; “automatically” performing, “by the electronic commerce service” one or more actions.

The claimed elements recite steps to implement the abstract idea without significantly more. All of the steps refer either to (applying a model to feature data of a selected transaction “of an electronic commerce service” between a buyer and a seller;
based on applying the model to the feature data of the selected transaction,

accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed;
based on the mapping between the probability rule conditions and the one or more defined status (the remaining steps) to perform the abstract idea. None of the limitations serves to integrate the abstract idea into a practical application.

Step 2B:
Referring to the steps noted above, all refer to steps which the courts have found to be well-understood activities or computer functions when recited at a high level or as insignificant extra-solution activity as they are in the current claims (See MPEP 2106.05 (d) II).

In particular, all of the steps refer to preparing to or actually receiving or e.g., using the Internet to gather data, Symantec. 838 F, 3d at 1321,120 USPQ2d at 1382 (utilizing an intermediary computer to forward information): OIP Techs, Inc. v.Amazon.com, Inc, 788F.3d 1359, 1363,115 USPQ2d 1090. 1093 (Fed. Cir.2015) (sensing messages over a network); buySafe, Inc. v. Google, Inc., 765 F. 3d 1350, 1355, 112USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claim recites certain additional elements related to the use of certain computer components (e.g. applying a model and accessing a mapping in claim 12, and a buyer device and a seller device in claim 13). However, these components are recited at a high level, are generic, and are used in a conventional way to implement the abstract idea.

In essence, the claim recites steps to perform the abstract idea, and then says "apply if using a computer or system of computers. This does not provide significantly more to the abstract idea so as to transform it into patent-eligible material (Alice).

Step 2A prong one:
Exemplary independent claim 20 is directed to the abstract idea of a non-transitory computer-readable medium embodying instructions that, when executed by a processor, perform operations comprising: applying a model to feature data of a selected transaction “of an electronic commerce service” between a buyer and a seller; 
based on applying the model to the feature data of the selected transaction,
generating to generate a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction; accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed; based on the mapping between the probability rule conditions and the one or more defined status, determining that the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions “automatically performed by the electronic commerce service”; automatically performing, “by the electronic commerce service” one or more actions.

This is considered to be abstract because it is a concept related to " mental process" which the courts have found to be examples of abstract idea. The claims fall under the category of "certain methods of organizing human activity" which patent ineligible.


The claim recites several steps: applying a model to feature data of a selected transaction between a buyer and a seller;
based on applying the model to the feature data of the selected transaction,
generating to generate a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction; accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed; based on the mapping between the probability rule conditions and the one or more defined status.

The claimed elements recite steps to implement the abstract idea without significantly more. All of the steps refer either to (determining that the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions “automatically performed by the electronic commerce service”; “automatically” performing, “by the electronic commerce service” one or more actions (the remaining steps) to perform the abstract idea. None of the limitations serves to integrate the abstract idea into a practical application.

Referring to the steps noted above, all refer to steps which the courts have found to be well-understood activities or computer functions when recited at a high level or as insignificant extra-solution activity as they are in the current claims (See MPEP 2106.05 (d) II).

In particular, all of the steps refer to preparing to or actually receiving or e.g., using the Internet to gather data, Symantec. 838 F, 3d at 1321,120 USPQ2d at 1382 (utilizing an intermediary computer to forward information): OIP Techs, Inc. v.Amazon.com, Inc, 788F.3d 1359,1363,115 USPQ2d 1090. 1093 

The claim recites certain additional elements related to the use of certain computer components (e.g., a non-transitory computer-readable medium and a processor). However, these components are recited at a high level, are generic, and are used in a conventional way to implement the abstract idea. In essence, the claim recites steps to perform the abstract idea, and then says "apply if using a computer or system of computers. This does not provide significantly more to the abstract idea so as to transform it into patent-eligible material (Alice).

All of these features when considered individually or as a whole fail to recite significantly more than the abstract idea itself.

Dependent claims 2-11, 13-19 do not include any additional elements that are sufficient to amount insignificantly more than judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims fail to remedy this situation. Therefore, the claims are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. Claims 1-20 of the Application No.16/284,902 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 217,148. Although the it is well settled that adding or deleting an element and its function in claims 1-20 of the Application No. 16/284,902 (such as "wherein", "is configured for", "based on applying the model to the feature data of the selected transaction", "generating", "wherein a defined status indicates an anticipated result associated with an item of the selected transaction", "wherein", "is configured for", "accessing a mapping between the probability rule conditions and the one or more defined statuses having the corresponding actions to be performed", "based on the mappings between the probability rule conditions and the one or more defined status, determining the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions" and "the") are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ184 (CCPA 1963). It would have been obvious to one of ordinary skill in the art to use "wherein", "is configured for", "based on applying the model to the feature data of the selected transaction", "generating", "wherein a defined status indicates an anticipated result associated with an item of the selected transaction", "wherein", "is configured for", "accessing a mapping between the probability rule conditions and the one or more defined statuses having the corresponding actions to be performed", "based on the mappings between the probability rule conditions and the one or more defined status, determining the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions" and "the") for providing a commerce environment for customers to interact with each other. In C2C markets, such as the marketplace of the eBay Corporation of San Jose, California, a business facilitates an environment where customers can sell their items and/or services to each other. One of the main goals of C2C markets is to provide a safe and successful buying and selling environment. In this environment, buyers may be ensured that they receive their purchased items and sellers are guaranteed that they will receive payments. Businesses facilitating C2C markets have some unique challenges, including handling unpaid .

Response to Arguments
Applicant's arguments filed on 12/16/20 with respect to claims 1-20 have been fully considered but they are not persuasive. 
At pages 1-5 of the response filed on 12/16/20, Applicant’s argues the following:
The claims are not directed to certain methods of human activities.

(B) 	With respect to Applicant's arguments, the Examiner respectfully resubmitted the new Patent Eligibility Guidance published on January 2019 regarding the 101 rejection.

Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2). If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).


Independent claims 1, 12 and 20 are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are "directed to" a judicial exception. The Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to “certain methods of organizing human activity” and “mental process” specifically a method for a prediction processing module implemented on a transaction prediction
server, wherein the prediction processing module is configured for:
applying a model to feature data of a selected transaction “of an electronic commerce service” between a buyer and a seller;
based on applying the model to the feature data of the selected transaction,
generating a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction: and a transaction mitigation module implemented on the transaction prediction server, wherein the transaction mitigation module is configured for: accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed: based on the mapping between the probability rule conditions and the one or more defined status, determining that the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions “automatically performed by the electronic commerce service”; “automatically” performing, “by the electronic commerce service, the one or more actions (see at least 84 Fed. Reg. (4) at 52).


server, wherein the prediction processing module is configured for:
applying a model to feature data of a selected transaction “of an electronic commerce service” between a buyer and a seller;
based on applying the model to the feature data of the selected transaction,
generating a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction: and a transaction mitigation module implemented on the transaction prediction server, wherein the transaction mitigation module is configured for: accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed: based on the mapping between the probability rule conditions and the one or more defined status, determining that the probability of the selected transaction corresponds to one or more actions, wherein the one or more actions are mitigating or preventative actions “automatically performed by the electronic commerce service”; “automatically” performing, “by the electronic commerce service, the one or more actions.

Examiner notes that in the instant application, the claims are directed to applying the model to the feature data of the selected transaction, generating a probability of the selected transaction attaining one or more defined statuses, wherein a defined status indicates an anticipated result associated with an item of the selected transaction: and a transaction mitigation module implemented on the transaction prediction server, wherein the transaction mitigation module is configured for: accessing a mapping between probability rule conditions and one or more defined statuses having the corresponding actions to be performed: based on the mapping between the probability rule conditions 

The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [spec, paragraphs 00080, 00082], the invention "relates to a number of components or mechanisms. Modules may constitute either software modules (e.g. code or 

If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application, the Examiner notes that considerations under Step 2A Prong 2 comprise most of the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite "significantly more" at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.

The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words "apply it" (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified methods of organizing human activity such as interactions between people such as commercial interactions, behaviors or business relations. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a "computer" recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. This is consistent with Applicant's disclosure which states: (App. Spec, Paragraphs 00080; 00082). Accordingly, the claimed "processor" and "system" read in light of the specification can be "operated using any type of operating system "and includes any wide range of possible devices comprising a 

Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words "apply it" (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, "stating an abstract idea while adding the words “apply it with a computer" will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 12 and 20, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.

While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 12 and 20 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.

With respect to the dependent claims 2-11 and 13-19, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.

The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself. For example, claims 2-11 and 13-19 are directed to further embellishments of the business interactions managed by the system which has been identified as being representative of an abstract idea. Therefore, the dependent claims do not amount to claiming anything that is significantly more than the judicial exception. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

In addition, it is respectfully noted that the amended limitations which referred to similar abstract idea have been addressed in the previous Office Action. Further, the added limitations (e.g. "of an electronic commerce service”, “automatically performed by an electronic commerce service” and “automatically”, “by the electronic commerce service” in claims 1, 12 and 20...) perform functioning that is considered to be well-understood and conventional, as stated in the previous Office Action. As such, the same .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687